Citation Nr: 1710670	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent disabling for cervical spine degenerative disc disease.

2. Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected cervical spine degenerative disc disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

In July 2013, January 2014, July 2014, and November 2015, the Board remanded the Veteran's claims for further development. This matter is now returned to the Board for further review.

The Veteran testified in support of these claims during a hearing held at the RO before another Veterans Law Judge in April 2013. That Veterans Law Judge is not available to participate in this case. Hence, in December 2016, the Board advised the appellant of his right to testify at a new hearing. In December 2016, the Veteran responded to the letter and stated that he did not wish to have another hearing. 

The Board notes that there is no evidence that the Veteran is unable to work due to his cervical spine disability, and he has not reported such. Therefore, the Board finds that there is no inferred issue of entitlement to a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected cervical spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine degenerative disc disease is manifested by functional limitation reflective of 15 degrees of flexion or less. 


CONCLUSION OF LAW

For the entire rating period, the criteria for a disability rating of 30 percent, but no higher, for cervical spine degenerative disc disease have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in April and October 2008.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded multiple VA examinations in throughout the course of his appeal. The Board finds that the VA examination reports, with the exception of the March 2016 VA neurological examination report discussed below, are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also finds that that the RO has substantially complied with the November 2015 remand directives. The RO sent the Veteran an authorization form in February 2016 in order to permit it to obtain the February 2010 record from Dr. F.A. The Veteran did not respond to this correspondence. The RO substantially complied with the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Increased Disability Ratings

Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability. They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R., Part 4; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability. See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Notably, however, when a condition is specifically listed in the Rating Schedule that disorder may not be rated by analogy. Copeland v. McDonald, 27 Vet. App. 333, 336 (2015). 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine..................100 

Unfavorable ankylosis of the entire thoracolumbar spine ......................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..............................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................10 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes is as follows:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran's cervical spine degenerative disc disease is evaluated under Diagnostic Code 5243 as 20 percent disabling. Therefore, in order for the Veteran to receive an increased disability evaluation, there must be forward flexion of the cervical spine limited to 15 degrees or less, ankylosis, or IVDS necessitating incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

The Veteran submitted a September 2006 private treatment record from Dr. R.F. While this was more than one year prior to the Veteran filing his claim in February 2008, it will still be considered in order to evaluate the total picture of the Veteran's service-connected disability. Dr. R.F. noted that the Veteran's neck had limited range of motion on extension, lateral bending and left and right rotation. Imaging studies showed moderate to severe multilevel degenerative disc disease. There is autofusion at 2-3 and autofusion at 6-7. There is complete collapse of disc space height at 5-6 and severe collapse at 3-4 and 4-5. MRI demonstrated moderate to severe multilevel degenerative disc disease.

The Veteran submitted a March 2008 private treatment record from Dr. J.W. Dr. J.W. noted that the Veteran had stiffness in his neck and held his head rigidly, moving his body to turn. There was not much tenderness in the Veteran's neck. The Veteran did not bend any better than maybe 18 degrees. His extension was less than 10 degrees. His right and left lateral rotation was at 12 and 16 degrees. His right and left lateral flexion was at 0 degrees. X-rays showed a congenital fusion of C2-C3. There was advanced cervical degenerative disc disease and spondylosis.

The Veteran was afforded an August 2008 VA medical examination. The Veteran reported that every morning he woke with pain in the midline of the cervical spine, which he believed to be aggravated by sleeping. His flexion was limited to 30 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 40 degrees. All of his ranges of motion were limited by pain and discomfort. X-rays showed a congenital fusion of C2-C3. There was marked disc narrowing and eburnation at C3-C4 and C4-C5. There was near fusion of C5-C7. The Veteran's spine appeared to be essentially fused with prominent hypertrophic degenerative changes. The Veteran was diagnosed with advanced degenerative disc disease of the cervical spine superimposed on congenital fusion of C2-C3.

The Veteran was given an MRI in October 2009. It showed straightening of the cervical spine. There was diffuse loss of intervertebral disc spaces with ankylosing and fusion at C2-3, C5-6, and C6-7. There were anterior and posterior endplate spurs identified at C3-4 and C4-5. There was significant hypertrophic facet and uncovertebral joint disease. The prevertebral soft tissues were normal. The clinician's impression was diffuse ankylosis of the cervical spine may be related to seronegative arthropathy, such as ankylosing spondylosis. The clinician recommended clinical correlation and correlation with prior studies, if available. The Veteran was diagnosed with cervical spine degenerative disc disease. 

The Veteran was afforded a March 2010 VA medical examination. There were no incapacitating episodes in the last twelve months. The Veteran's forward flexion was limited to 30 degrees with stiffness. His extension was limited to 20 degrees by stiffness. His right lateral flexion was limited to 17 degrees by stiffness and discomfort. His left lateral flexion was limited to 20 degrees. His right and left lateral rotation was limited to 40 degrees by stiffness. There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability, except as noted. There was no loss of function with repetitive motion, except as noted. A loss of function with flare-ups cannot be determined without resorting to mere speculation. The Veteran was diagnosed with advanced degenerative disc disease of the cervical spine with central canal narrowing, most pronounced at C3-C4. The Veteran was also diagnosed with congenital fusion at C2-C3 with current findings of spinal fusion at C5-6 and C6-7. The examiner opined that, as per the Veteran's medical records, there was no definite diagnosis of ankylosing spondylitis, but only a suggestion on radiologic study in October 2009. Earlier imaging studies indicate congenital fusion at C2-3. The examiner stated she could not resort to mere speculation if the Veteran had ankylosing spondylitis at the present time, rather than most likely he did not. 

The Veteran was afforded an October 2013 VA medical opinion. The examiner opined that the Veteran's congenital fusion of C2-3 and C5-7 is the "ankylosis" to which the MRI referred. The fusion is in alignment so it is favorable ankylosis. The Veteran's diagnosis was congenital fusion C2-3 and C5-7 [Favorable Congenital Ankylosis] with mild functional limitation. 

The Veteran's VA treatment records show treatment for cervical spine pain. 

After consideration of all the evidence of record, the Board finds that although there are findings and reference to congenital ankylosis that there is not medical evidence that clearly separates out the symptoms due to the congenital disability versus that which is service connected.  Considering the functional limitations and the range of motion findings the Board has to review, the Board finds that the 30 percent rating is warranted.

The Board has considered the question of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). However, no unfavorable ankylosis was found, precluding an increased disability rating. 

An increased rating would require evidence of unfavorable ankylosis or IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As noted, the evidence does not show unfavorable ankylosis and there is no evidence of prescribed bed rest for IVDS. A schedular rating in excess of 30 percent is denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's cervical spine disability. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by the Veteran's disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In the absence of exceptional factors associated with his cervical spine disability, the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

A disability rating of 30 percent, but no higher, for cervical spine degenerative disc disease is granted.



REMAND

In its November 2015 Board Remand, the Board directed that the Veteran be afforded a VA neurological examination to address noted left upper extremity radiculopathy. The Board directed that "[i]f the VA examiner concludes that any neurological condition diagnosed on examination is not associated with the Veteran's cervical spine disability, the examiner must provide a detailed rationale for such a conclusion, including addressing the February 2010 record from Dr. F., as well as the March 2010 and August 2013 VA examination reports discussed on page 25 of this remand." The examiner opined that it was less likely than not that the Veteran's diagnosed cervical sensory radiculopathy was related to his service-connected cervical spine degenerative disc disease. However, the examiner did not address the required medical records in rendering this opinion. Therefore, a remand is required. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who performed the March 2016 VA neurological examination. After reviewing the file and identifying the nature of any neurological condition of the upper extremities, the examiner should render an opinion as to whether it is "at least as likely as not" each condition is associated with the Veteran's service-connected cervical spine disability.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions. If the VA examiner concludes that any neurological condition diagnosed/is not associated with the Veteran's cervical spine disability, the examiner must provide a detailed rationale for such a conclusion, including addressing the February 2010 record from Dr. F., as well as the March 2010 and August 2013 VA examination reports.

2. Review the claims file to ensure that all of the foregoing requested development is completed and arrange for any additional development indicated. Then readjudicate the claim. If the benefit sought remain denied, issue an appropriate SSOC and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


